Exhibit 10.2
WebMD Health Corp.
111 Eighth Avenue
New York, NY 10011
As of June 28, 2010
Kevin Cameron
c/o WebMD Health Corp.
111 Eighth Avenue
New York, NY 10011
Dear Kevin:
Reference is made to (i) the Employment Agreement dated as of September 23, 2004
between you and WebMD Health Corp. (previously known as HLTH Corporation, the
“Company”) (as previously amended, the “Employment Agreement”), (ii) the grant
of a nonqualified option to purchase 65,000 shares of the Company’s Common Stock
made to you on June 28, 2010 (the “2010 Option”) as evidenced by the Option
Agreement dated June 28, 2010 (the “Option Agreement”) and (iii) the grant of
10,000 restricted shares of the Company’s Common Stock made to you on June 28,
2010 (the “2010 Restricted Stock”) as evidenced by a restricted stock agreement
dated June 28, 2010 (the “Restricted Stock Agreement” and collectively with the
Option Agreement, the “Award Agreements”). The Option Agreement and the
Restricted Stock Agreement will be forwarded to you under separate cover
directly from Fidelity, the Company’s third party provider.

1.   Consequence of a Termination of Employment without Cause or Resignation
with Good Reason on the 2010 Option. Notwithstanding anything to the contrary
contained in the applicable Award Agreement, in the event of the termination of
your employment by the Company without Cause or by you for Good Reason (as such
terms are defined in the Employment Agreement), (i) the 2010 Option shall
continue to vest and remain outstanding as if you were an employee of the
Company through the next vesting date following the termination of your
employment and the post termination exercise period will commence on such date
and (ii) that portion of the 2010 Restricted Stock that would have vested on the
next vesting date will vest on the date of termination, in each case subject to
the acknowledgment referred to in Section 4.7 of the Employment Agreement
becoming effective and continued compliance with Sections 1.3 — 1.5 of the
Employment Agreement).

2.   Impact of a Change in Control of the Company on the Option and Restricted
Stock. Notwithstanding anything to the contrary contained in the applicable

 



--------------------------------------------------------------------------------



 



    Award Agreement, in the event of the occurrence of a Change in Control (as
defined in Section 4.5 of the Employment Agreement), you may resign without Good
Reason at any time after the six month anniversary of such Change in Control
upon thirty days prior written notice and (i) the 2010 Option shall continue to
vest and remain outstanding through the remainder of the original 10 year term
as if you remained in the employ of the Company and (ii) the 2010 Restricted
Stock shall be deemed fully vested on the date of termination, in each case
subject to the acknowledgment referred to in Section 4.7 of the Employment
Agreement becoming effective and continued compliance with Sections 1.3 — 1.5 of
the Employment Agreement). In the event that your employment is terminated
without Cause or for Good Reason on or following a Change in Control of the
Company, the 2010 Option and the 2010 Restricted Stock shall be treated in the
manner described in the preceding sentence (subject to the conditions
specified).

Except as set forth herein, the Employment Agreement, the Option Agreement and
the Restricted Stock Agreement remain in full force and effect.

            WEBMD HEALTH CORP.
      By:   /s/ Lewis H. Leicher         Lewis H. Leicher        Senior Vice
President     

ACKNOWLEDGED AND AGREED
  /s/ Kevin Cameron                                                     
                      
KEVIN CAMERON

2